Title: Étienne d’Audibert Caille to the Commissioners, 14 April 1778
From: Caille, Étienne d’Audibert
To: First Joint Commission at Paris,Adams, John


     
     Cadiz, 14 April 1778. RC (PPAmP: Franklin Papers). This letter, addressed to Franklin, Deane, and Lee, was docketed by JA: “Memoire Mr. Daudibert Caille. to be sent to the Emperor of Morocco.” D’Audibert Caille proposed that he be authorized to conclude an agreement with the Emperor of Morocco “aux mêmes conditions que plusieurs autres Puissances l’ont faitte avec ce Souverain” to protect American ships and seamen while also promoting trade.
     D’Audibert Caille was appointed consul for foreign nations by the Emperor in 1778 and, ca. 1785, William Carmichael apparently empowered him to act as American correspondent in Morocco (John Jay to the president  of the congress, 30 Nov. 1780, and enclosures, Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:169–174; d’Audibert Caille to Benjamin Franklin, 6 July 1784; and to William Carmichael, ca. 1785, Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 3:201;4:327).
     Although there is no evidence that any action was taken on this letter, relations with the states of North Africa were important in regard to American Mediterranean trade and had been dealt with in both the Treaty Plan of 1776 and the Franco-American Treaty of Amity and Commerce of 1778. It was not, however, until ratifications of the Franco-American treaties were formally exchanged on 17 July that the Commissioners concerned themselves with the question. Then they invoked Article 8 of the Treaty of Amity and Commerce, which required the King of France to use his good offices with the Emperor of Morocco and other North African rulers. Not until 1786 did the United States negotiate a treaty with Morocco (vol. 4:292; Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:8–9, 185–227; Ralph Izard to the Commissioners, 25 Aug.; the Commissioners to Izard, 25 Aug.; and the Commissioners to Vergennes, 28 Aug., all below).
    